Citation Nr: 1637231	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected anxiety disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is of record.

This matter was previously before the Board in November 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board acknowledges that appeals have been perfected with respect to the issues of entitlement to increased ratings for enuresis and an anxiety disorder.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hypertension is secondary to his service-connected anxiety disorder.  The Veteran underwent a VA examination in February 2016, during which the examiner opined that the Veteran's hypertension "less likely than not (less than 50 [percent] probability) proximately due to or the result of" the Veteran's service-connected anxiety disorder.  Because the examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  See 38 C.F.R. § 3.310 (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability). 

Additionally, the Veteran reported receiving treatment for his claimed disabilities on several occasions between July 2016 and August 2016.  To date, no additional treatment records have been received.  Therefore, on remand, the AOJ must attempt to obtain any outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for hypertension and a back disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Thereafter, the evidence of record must be reviewed by an appropriate examiner in order to obtain a supplemental opinion as to whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hypertension was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected anxiety disorder.

A complete rationale for all opinions must be provided.    

3.  After completing the above action, and any other development deemed necessary, the claims of entitlement to service connection for a back disability and hypertension must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

